DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive. 

On pages 8-10 of the response the applicant argues that Frye only need one electrode in the bottom electrode layer to create the circuit with one top contact electrode.  Then the applicant argues that the office action does not account for the fully teaching of Kim and that one of ordinary skill in the art is not going to fairly look to Kim teachings of a display with electrodes on the bottom, that does not interact with the top electrode, to find a fingerprint [relief print data] detecting device, particularly one that has a light emitting layer that has the two electrodes.  The office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, in response to applicant's argument that one of ordinary skill in the art is not going to fairly look to Kim, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  There is nothing in the claims regarding a top electrode, and therefore there is nothing preventing the modification as proposed in the office action as argued by the applicant.  Further, applicant states that Kim teaches “Light is not emitted in a device on alternating-current filed between two parallel ITO electrodes without a top electrode on the SIO2layer” and then says one of ordinary skill in the art is not going to look to Kim to find a fingerprint device that has two electrodes but provides no factual evidence that this is the case.

On pages 10-11 the applicant argues that the Office failed to consider the claimed invention as a whole because “they merely pick and choose portions of Kim to support their conclusion [improper hindsight]” and that the office fails to show that they have looked at the different between Frye and Kim.  The Office respectfully disagrees.  
First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Second, the rejection makes it clear that the bottom electrode of Frye is merely going to be separate electrodes, which one of ordinary skill in the art would clearly understand.

On pages 11-12 the applicant argues that the combination of Frye and Kim is improper because the applicant states that “it is impossible for Frye to utilize two or more bottom electrodes.”  The Office respectfully disagrees.
The applicant provides no factual arguments as to why it is impossible to have two bottom electrodes in Frye to provide the direct connection between the top contact electrode, a finger, and the bottom two electrodes that creates the circuit to emit light as argued by the applicant.  Arguments or conclusion of the applicant cannot take the place of evidence.  In re Cole, 51 CCPA 919,326 F.2d 769, 140 USPQ 230 (1964); In re Schulze, 52 CCPA 1422, 346 F.2d 600,145 USPQ 716 (1965); Meitzner v. Mindick, 549 F.2d 775, 193 USPQ 17 (CCPA 1977). 

On pages 12-13 the applicant argues the examiner failed to show a reasonable motivation to combine/modify the references, using improper hindsight.  The office respectfully disagrees.
First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Second, the examiner used Rationale A: Combining prior art elements according to known methods to yield predictable results.  The supporting rationales A-F do not require a motivation statement.  Please see MPEP §2143.

On pages 13-14 the applicant argues that the office ignores a claim limitation.  Specifically the applicant argues the independent claims recite “at least one reflective place member suspended from the elongate member and biased against a circumferential surface of the said gradient.”  However, the examiner cannot find this limitation in the independent claims, or any of the claims in this application.  Thus this argument appears to have been presented in error with respect to this application’s claims.

Applicant’s arguments, see pages 15-19 of the response, filed 18 August 2022, with respect to the 103 rejection of claims 3 and 20 have been fully considered and are persuasive.  The 103 rejection of claims 3 and 20 has been withdrawn. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (US 2018/0025200) in view of Kim et al. (“Organic light emitting board for dynamic interactive display”, nature communications.).

Regarding claim 1, Frye et al. disclose a system to generate relief print data, comprising:
a light emitting layer (Figure 1, 102 and Figure 2B) to generate photons indicative of a biometric relief print (Figure 2B and paragraph [0032] explains photons are generated indicative of a biometric relief print.), comprising:
an electro-luminescent layer (Figure 2B, 214) configured to emit the photons in response to a biometric object contacting a biometric scanning surface disposed above light emitting layer (Figure 2B and paragraphs [0034] and [0039] explain that layer 214 emits photons in response to a fingerprint [biometric object] contacting the surface disposed above light emitting layer.); and 
an electrode layer (Figure 2B, 216) disposed beneath the electro-luminescent layer (Figure 2B, 216 is beneath 214, and paragraph [0035]); and
an image sensor (Figure 1, 104 and Figure 3A) disposed beneath the light emitting layer in a path of the emitted photons (Figure 1, 104 is beneath 102 [thus in a path of the emitted photons].) to convert the photons to an electrical signal indicative of at least a portion of the biometric relief print (Paragraphs [0027] and [0029] explain the photons are converted to an electrical signals indicative of at least a portion of the biometric relief print.).
Frye et al. fail to teach the electrode layer comprising more than one electrode.
Kim et al. disclose wherein an electrode layer comprises more than one electrode (See, for example, Figure 2a and page 3, 2nd column under the heading “Visualization of writable and patternable conductance”, which explains there are 4 different metal electrodes on top and two parallel ITO bottom electrodes.  See also Figure 3h which shows parallel ITO electrodes.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Frye et al. performs the same function as it does separately of generating relief print data using a light emitting layer, and Kim et al. performs the same function as it does separately of providing more than one electrode.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in generating a relief print data using a light emitting layer comprising an electrode layer comprising more than one electrode.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, Frye et al. and Kim et al. disclose the system of claim 1, wherein the electrode layer further comprises one or more of:
a transparent electrode layer with scribed lines;
a dielectric bridge layer;
a conductive crossover layer; and
an electrode layer substrate (Frye et al.: Figure 4, 410).

Regarding claim 5, Frye et al. and Kim et al. disclose the system of claim 1, wherein the electro-luminescent layer is configured to emit photons in response to an electrical charge received from the biometric object upon contacting the biometric scanning surface (Frye et al.: Paragraph [0024]).

Regarding claim 6, Frye et al. and Kim et al. disclose the system of claim 1, wherein the image sensor is communicatively coupled with one or more of:
an image processor configured to convert the electrical signal indicative of the biometric relief print into image data indicative of the biometric object (Frye et al.: Paragraph [0031], electrical signal reading component, and claim 18.); and
a data processor configured to use the image data to initiate a function. 

Regarding claim 7, Frye et al. and Kim et al. disclose the system of claim 1, wherein the light emitting layer further comprises a shielding layer (Frye et al.: Figure 6, 606), disposed over the electro-luminescent layer and configured to mitigate emissions of photons from a top surface of the electro-luminescent layer (Frye et al.: Paragraph [0045]).

Regarding claim 8, Frye et al. and Kim et al. disclose the system of claim 1, wherein the light emitting layer further comprises a dielectric layer disposed above the electro-luminescent layer (Frye et al.: Figure 2B, 212 is a dielectric layer, see paragraph [0034].).

Regarding claim 9, Frye et al. and Kim et al. disclose the system of claim 1, wherein a shielding layer (Frye et al.: Figure 6, 606), a dielectric layer (Frye et al.: Figure 6, 604) and a protective layer (Frye et al.: Figure 6, 602) are integrally formed as a top layer, the top layer disposed over the electro-luminescent layer (Frye et al.: Figure 6).

Regarding claim 10, Frye et al. and Kim et al. disclose the system of claim 1, wherein the light emitting layer further comprise one or more of:
one or more polarizing layers disposed between the electro-luminescent layer and the sensor component (Frye et al.: Claim 7);
one or more light shielding pattern layers configured to direct emitting photons in a desired pattern toward the sensor component (Frye et al.: Claim 7); and
one or more adherence layers disposed between one or more layers (Frye et al.: Claim 7).

Regarding claim 11, Frye et al. and Kim et al. disclose the system of claim 1, further comprising a protective layer disposed over the light emitting layer utilized as the biometric scanning surface, the protective layer comprising one or more of:
an abrasion resistive layer (Frye et al.: Paragraph [0045]);
a liquid resistive layer; and
a shock resistive layer.

Regarding claim 12, Frye et al. and Kim et al. disclose the system of claim 1, wherein the sensor component further comprises one or more of:
a photo-sensitive thin film transistor (TFT) (Frye et al.: Paragraph [0028]);
a thin film photo-diode:
a complementary metal-oxide semiconductor (CMOS) image sensor; and
a charge-couple devise (CCD) image sensor.

Regarding claim 13, Frye et al. and Kim et al. disclose the system of claim 1, wherein the electro- luminescent layer operates in a voltage range of sixty to six-hundred volts (Frye et al.: Paragraph [0023]).

Regarding claim 14, this claim is rejected under the same rationale as claims 1 and 6.

Regarding claim 15, this claim is rejected under the same rationale as claim 8.

Regarding claim 17, this claim is rejected under the same rationale as claim 4.

Regarding claim 18, this claim is rejected under the same rationale as claims 7 and 11.

Regarding claim 19, this claim is rejected under the same rationale as claim 10.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (US 2018/0025200) in view of Kim et al. (“Organic light emitting board for dynamic interactive display”, nature communications.) and further in view of Miyazaki et al. (KR 10-2015-0119853 A).

Regarding claim 2, Frye et al. and Kim et al. disclose the system of claim 1, wherein the respective electrodes of the electrode layer are coupled with a power source (Frye et al.: Figure 2B, 218 [in combination].).
Frye et al. and Kim et al. fail to teach wherein the respective electrodes of the electrode layer are coupled with a power source having a different voltage phase.
Miyazaki et al. disclose wherein respective electrodes are coupled to a power source having a different voltage phase (Figure 4 and page 3, 4th paragraph of the translation document, “transfer electrodes to which two different phase transfer voltages V1 and V2 are applied and paired…”).
Thus Frye et al. and Kim et al. contained a device which differed from the claimed device by the substitution of the power source.
Miyazaki et al. teaches the substituted power source having a different voltage phase, and the function was known in the art to applied voltages with different voltage phases to different electrodes.
Frye et al. and Kim et al.’s voltage source could have been substituted with the voltage source having a different voltage phase of Miyazaki et al., and the results would have been predictable and resulted in the respective electrodes of the electrode layer being coupled with a power source having a different voltage phase.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 16, this claim is rejected under the same rationale as claim 2.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
30 August 2022